There were no defects in the notice of sale, which, in compliance with a prior order, notified bidders of the existence of a prior mortgage that plaintiff believed had been satisfied and the fact that the title company would indemnify a purchaser against any risk with respect thereto. Plaintiffs advertising of its lien as a first mortgage, coupled with the indemnification letter from the title company, sufficiently established that the lack of a properly filed satisfaction of the prior mortgage did not render title unmarketable (cf. Lovell v Jimal Holding Corp., 127 AD2d 747 [1987]). The motion court correctly held that intervenor failed to show that the claimed defects in the terms of sale had a chilling effect on the bidding, or that intervenor was otherwise substantially prejudiced thereby (RPAPL 231 [6]; see Polish Natl. Alliance of Brooklyn v White Eagle Hall Co., 98 AD2d 400, 406-407 [1983]). We have considered intervenor’s other arguments and find them unavailing. Concur—Andrias, J.P., Saxe, Sweeny, Catterson and Moskowitz, JJ.